Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered. In virtue of this communication, claims 1-9 are currently pending in the instant application.
 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1 states “cropping images that include at least a portion of an unknown item into cropped images by removing pixels from the images that are known to be associated with background objects and persons and that a known to just be associated with the unknown item…” It is assumed the “a” is supposed to be an “are” in the underlined amendment. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “cropping images that include at least a portion of an unknown item into cropped images by removing pixels from the images that are known to be associated with background objects and persons and that a known to just be associated with the unknown item…”
This claim now seems to state that the method is cropping by removing pixels that are A. associated with background objects; B. are associated with persons and now are also associated with the unknown item. Examiner interprets this as the pixels known to be associated with the unknown item are not cropped out but saved for further processing. As evident instant par. 0018 states “That is, the item tracker 121 receives the images, crops off pixels that are known to not be associated with the item (such as the pixels associated with background objects or a person).” Please amend or explain. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered. Please see the revised rejection below in view of the amendments argued. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims -1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. (US 2019/0149725 A1) in view of Chang et al. (US 2019/0080207 A1).   

 	Regarding Claim 1 Adato teaches the limitations "A method, comprising: cropping images that include at least a portion of an unknown item into cropped images by removing pixels from the images that are known to be associated with background objects and persons; (see fig. 14 (1403), 6c and par. 0176, 0282, where the images received depicting part of store shelf with products are cropped images). Further, Adato states in par. 0176: “…the at least one processor may modify the image data by cropping the image such that it will include only the products on retail shelving unit (e.g., not to include the floor or the ceiling), only area of the shelving unit relevant to a selected task (such as planogram compliance check), and so forth.” The floor and ceiling are equated to known backgrounds of an unknown product item on the shelf and are cropped which reduces image size. Next, the floor and ceiling are again equated to the now amended “known background objects” and any known persons can be eliminated from image processing as well (e.g. see par. 0167);
inputting the cropped images into a trained machine-learning item identifier; (see fig. 14 (1405) and par. 0283, where cropped images are analyzed using machine learning to identify products);
receiving from the trained machine-learning item identifier a list that includes confidences values, each confidence value associated with an item identifier; (see fig. 14 (1407) and par. 0267 and  0284, where confidence levels are associated with product types and identifiers);
selecting a particular item identifier for the unknown item based on a highest confidence value from the confidence values of the list; and (see fig. 14 (1409) and par. 0267, 0285-0286, where the confidence value can be selected based upon being above the threshold and being the highest percentile (i.e. confidence value) and the highest number of confidence values); 

	However, Adato does not explicitly disclose that the images are cropped by “…and that a known to just be associated with the unknown item leaving remaining pixels that comprise just item attributes for the unknown item within the cropped images.”
 	In the same field of endeavor Chang discloses a deep neural network visual product recognition system, where images are cropped resulting in an array of cropped images of interest to be transmitted separately to the product classifier module. Object detection identifies seven objects of interest and crops the image according to pre-determined width and height dimensions at point 612 (i.e. only item attributes remain such as width and height). The system may transmit the final output of cropped images to the product classifier module 614 which classifies objects according to their visible attributes (see abstract, fig. 6 and par. 0095-0097). Further as shown above in the indefinite rejection the specification supports “That is, the item tracker 121 receives the images, crops off pixels that are known to not be associated with the item (such as the pixels associated with background objects or a person)” (see par. 0018 of the instant application). Chang explicitly shows “Object detection 606 analyzes the input image using shape, line and texture vectors to identify objects visible in the image. The center point for each object in the image may be assessed with resultant center point coordinates stored in a database. Using the calculated center-point coordinates, the object detection module draws a bounding box with specific width and height dimensions for each object within the image, with width and height either predetermined or based on circumstances” (i.e. known criteria for cropping) (see par. 0095). Chang then shows “Object detection identifies seven objects of interest and crops the image according to pre-determined width and height dimensions at point 612. The system may transmit the final output of cropped images to the product classifier module 614 which classifies objects according to their visible attributes.” (i.e. leaving only attributes of products of interest (see par. 0096 and fig. 6 (610 and 612)). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to crop images and leave only attribute pixels as taught by Chang in the system of Adato, in order to classify the cropped images containing items of interest into respective categories (see par. 0096).  

	Regarding Claim 8 Adato and Chang teach the limitations "The method of claim 1, wherein selecting further includes comparing the highest confidence value against a threshold value and selecting the highest confidence value when the highest confidence value is equal to or exceeds the threshold value" (see Adato, fig. 14 (1409) and par. 0125 and 0285, where the highest confidence value is compared to a threshold to determine whether below it (i.e. different action taken if equal to or exceeds threshold). 

	Regarding Claim 9 Adato and Chang teach the limitations "The method of claim 8, wherein comparing further includes selecting the threshold value from a plurality of available threshold values based on the particular item identifier" (see Adato, par. 0125, where the value of the threshold may be predetermined for each type of product). 




	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Adato and Chang as applied to claim 1 above, and further in view of Butt et al. (US 2018/0157939 A1). 

	Regarding Claim 2 Adato and Chang teach the limitations "The method of claim 1, wherein cropping further includes maintaining with each cropped image 
	However, Adato and Chang do not explicitly disclose the limitation “maintaining with each cropped image a frame number.”
 	In the same field of endeavor Butt discloses a system where cameras capture images of a scene and compare image features of objects to objects of interest to provide similarity scores (see abstract), where data 710 in the object profiled includes time stamps and frame numbers of cropped images (see par. 0124, 0138-0139) and fig. 7). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to maintain a frame number with cropped images as taught by Butt 

	Regarding Claim 3 Adato, Chang and Butt teach the limitations "The method of claim 2, wherein maintaining further includes generating a unknown item tracking identifier for the unknown item and maintaining the unknown item tracking identifier with each cropped image" (see Adato par. 0123, where each image stored incudes tracking identifiers based on unique identifiers). 

	Regarding Claim 4 Adato, Chang and Butt teach the limitations "The method of claim 3, wherein generating further includes organizing the cropped images as a time-ordered set of cropped images" (see Adato par. 0321, where the time stamped images including production recognition are ordered to determine if subsequent images are obsolete for being too beyond a time threshold). 

	Regarding Claim 5 Adato, Chang and Butt teach the limitations "The method of claim 4, wherein inputting further includes providing the time-ordered set of cropped images as an input to the trained machine-learning item identifier" (see Adato par. 0127 and 0321, where the time stamped images are input to the image processing unit which includes the machine learning software). 

	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adato and Chang as applied to claim 1 above, and further in view of Cordova-Diba et al. (US 9177225 B1), hereinafter Cordova. 

Claim 6 Adato and Chang teach the method of claim 1, and that the highest confidence value is selected (see par. 0267) and that physical proportions of the bottle may be used to classify, sort, categorize and/or identify a particular bottled product (see par. 0351).
However, Adato and Chang do not explicitly disclose “wherein receiving further includes sorting the list from the highest confidence value to a lowest confidence value." 
	In the same field of endeavor Cordova discloses a system for generating interactive content by matching feature extracted objects to reference objects to provide a visual overlay information about the product, where the result ranking and management module 338 receives the list of matching objects from data fusion module 325, and sorts the list of matching objects by level of similarity or confidence level (e.g., in order of their respective combined matching scores, from highest to lowest (see abstract and col. 23 Lines 37-60). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to sort matched images based on a highest to lowest confidence value as taught by Cordova in the system of Adato and Chang, in order to simplify extraction of reference information by the result ranking and management module (see col. 23 line 55-col. 24 line 5). 

	Regarding Claim 7 Adato, Chang and Cordova teach the limitations "The method of claim 6, wherein selecting further includes obtaining a first entry from the list and obtaining from the first entry the highest confidence value and the particular item identifier" (see Cordova col. 23 lines 37-60, where the images are sorted from highest to lowest so that the reference objects can be matched with the most similar detected objects. Each item has an identifier and is selected by the result ranking and management module). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select a image item with highest confidence level and 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648